DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-10 in the reply filed on October 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2022.

Status of Claims
	Claims 1-10 are examined in this office action as claims 11-20 were withdrawn as directed to a nonelected invention.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the moniker "[Figure 1]" is included at the end of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the precursor material" in lines 3-4 and 5. This recitation is repeated in claims 7-10. There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of a precursor metal material in line 3, there is no previous recitation of a precursor material. Claims 2-6 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 10 recites the limitation “the precursor material is at least one of a Nickel-based, Titanium-based, or Cobalt-based superalloy” in lines 1-2. It is not clear whether this limitation means that the precursor material is itself merely nickel-based, or titanium-based, or cobalt-based superalloy, whether the precursor material is nickel-based superalloy, or titanium-based superalloy, or cobalt-based superalloy, or some other meaning. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128765 A1 (as cited on IDS mailed 3/15/22) of Wegmann in view of US 5310165 A (as cited on IDS mailed 3/15/22) of Benz. 
As to claim 1, claim 1 includes the limitation “A method of manufacturing a powder for additive manufacturing” (emphasis added). The phrase “for additive manufacturing” is an intended use of the powder made by the claimed method. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), see MPEP § 2111.02(II). As the body of claim 1 fully sets forth the limitations for the method of manufacturing a powder, the statement “for additive manufacturing” in the preamble is not considered a limitation and does not result in a manipulative difference in the claimed method.
Wegmann discloses a starting material in the form of a magnesium-containing metal melt, meeting the limitation where the precursor material is a metal alloy, is present together with the upper region of a condensation vessel, and this material is brought to a temperature above the boiling point of the magnesium (Wegmann, paragraph [0013]; see also Figs 1-3), meeting the limitation of heating the precursor material above the boiling point of the metal alloy and thereby vaporizing the alloy. Wegmann discloses that the high-purity magnesium condenses in the liquid state in the process according to the invention, wherein a high-purity magnesium melt free from non-metal inclusions results (Wegmann, paragraph [0006]), thus Wegmann is disclosing that there is inclusions in the precursor material and that the heating the precursor material must be below the boiling point of the inclusions otherwise they would also be vaporized and condensed along with the metal. Also, the invention relates to a process for producing high-purity magnesium by means of distillation at reduced pressure, and if there are not impurities or inclusions to remove, there is no need for a distillation process.
Wegmann teaches where steam – where metal steam meets the claim limitation of metal vapor -- rises from the boiling magnesium-containing metal melt (Wegmann, paragraph [0013]; see also Figs 1-3 where the vapor is shown rising as the arrows 91). Wegmann discloses where the steam – where metal steam meets the claim limitation of metal vapor --condenses and collects as high-purity melt in the lower region of the graphite crucible (Wegmann, paragraph [0015]; see also Figs 1-3 where the high-purity melt is 21), meeting the limitation of condensing metal vapor to form a molten metal. 
However, Wegmann does not disclose atomizing the molten metal to form a metal powder. 
Benz relates to the atomization of refined metal (Benz, abstract). Benz teaches that introduction of unrefined metal into an electroslag refining process in which the unrefined metal is first melted at the upper surface of the refining slag (Benz, abstract). Benz teaches refined metal droplets are collected in a cold hearth apparatus and a cold finger bottom pour spout is formed at the bottom of the cold hearth to permit dispensing of molten refined metal from the cold hearth (Benz, abstract). Benz teaches that the metal flowing from the cold finger apparatus is introduced to the upper end of a ceramic melt guide tube which is atomized by a gas orifice closely coupled to the lower end of the melt guide tube (Benz, abstract). Benz teaches that this process produces a fine metal powder (Benz, col 9, lines 26-28).
As Wegmann and Benz both relate to methods of refining metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of atomizing refined molten metal as taught by Benz into the method of refining metal by distillation disclosed by Wegmann, thereby producing a fine metal powder (Benz, col 9, lines 26-28).

As to claim 2, Benz discloses where the gas consumed in producing the powder is an inert gas such as argon (Benz, col 4, lines 12-13).

As to claim 4, Wegmann discloses where the vaporization and condensing steps are conducted in the same chamber (Wegmann, Fig 1-3).

As to claim 8, Wegmann discloses upper region of the retort is brought by a heating element surrounding it, for example in the form of a resistance furnace, to a temperature above the boiling point of the magnesium (Wegmann, paragraph [0013]; see also Fig 1-3), meeting the claim limitation of heating a crucible holding the precursor material as the retort meets the claim limitation of a crucible as it is a vessel that contains the precursor material and is capable of enduring the temperatures of boiling metal.

Claims 3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128765 A1 (as cited on IDS mailed 3/15/22) of Wegmann and US 5310165 A (as cited on IDS mailed 3/15/22) of Benz as applied to claim 1 above, and further in view of US 3307936 A of Smith.
As to claim 3, the combination of Wegmann and Benz disclose the distillation and atomization method of claim 1, see claim 1 rejection above, but do not disclose where the vaporization and condensing steps are conducted in separate chambers. 
	Smith relates to the production of relatively pure metals and metal alloys (Smith, col 1, lines 9-12) and the method in Smith comprises vaporization of a metal or metal alloy to be produced in pure form from a carrier metal and impurities normally associated therewith (Smith, col 2, lines 4-7). Smith teaches that its vaporization process is accomplished using a very steep pressure gradient between two regions of the system with the region where vaporization occurs being at 5-10 mm of mercury while the other region being in the range of 1 micron of mercury or less (Smith, col 2, lines 26-37; see also Figs 1-2 which shows the two regions or chambers) where two regions with one for vaporization and one for condensing meets the claim limitation of separate chambers. Smith teaches that the higher pressure region in which the vaporization takes place allows for high concentration of energy input and allows for a well-directed flow of condensable product vapor onto the condenser surface (Smith, col 2, lines 43-50). 
	As Wegmann, Benz, and Smith all relate to methods of purifying metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add separate chambers for vaporizing and condensing as taught by Smith into the method of metal distillation and powder formation disclosed by the combination of Wegmann and Benz, thereby allows for high concentration of energy input and allows for a well-directed flow of condensable product vapor onto the condenser surface (Smith, col 2, lines 43-50).

As to claim 5, the combination of Wegmann and Benz disclose the distillation and atomization method of claim 1, see claim 1 rejection above, but do not disclose directing the metal vapor towards a condenser by a pressure differential. 
	Smith relates to the production of relatively pure metals and metal alloys (Smith, col 1, lines 9-12) and the method in Smith comprises vaporization of a metal or metal alloy to be produced in pure form from a carrier metal and impurities normally associated therewith (Smith, col 2, lines 4-7). Smith teaches that its vaporization process is accomplished using a very steep pressure gradient between two regions of the system with the region where vaporization occurs being at 5-10 mm of mercury while the other region being in the range of 1 micron of mercury or less (Smith, col 2, lines 26-37; see also Figs 1-2 which shows the two regions or chambers) where two regions with one for vaporization and one for condensing meets the claim limitation of separate chambers. Smith teaches that the higher pressure region in which the vaporization takes place allows for high concentration of energy input and allows for a well-directed flow of condensable product vapor onto the condenser surface (Smith, col 2, lines 43-50). Smith teaches that the pressure gradient greatly increases the economics of the process by causing a rapid flow of metal vapors from the vaporization region into the condenser region increasing the amount of product obtained per unit of time (Smith, col 7, lines 19-24).
	As Wegmann, Benz, and Smith all relate to methods of purifying metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressure gradient to move the metal vapor toward the condenser as taught by Smith into the method of metal distillation and powder formation disclosed by the combination of Wegmann and Benz, thereby greatly increasing the economics of the process by causing a rapid flow of metal vapors from the vaporization region into the condenser region increasing the amount of product obtained per unit of time (Smith, col 7, lines 19-24).

As to claim 7, the combination of Wegmann and Benz disclose the distillation and atomization method of claim 1, see claim 1 rejection above, but do not disclose heating the precursor material by directing an electron beam onto the precursor material. 
	Smith relates to the production of relatively pure metals and metal alloys (Smith, col 1, lines 9-12) and the method in Smith comprises vaporization of a metal or metal alloy to be produced in pure form from a carrier metal and impurities normally associated therewith (Smith, col 2, lines 4-7). Smith teaches using an electron beam furnace with an electron beam to heat the metal (Smith, col 4, lines 18-21; see also Figs 1-2 which show the use of an electron beam gun in its housing 19). Smith teaches that electron beam heating provides the means for supplying heat at the required rates for rapid vaporization on a highly economic basis (Smith, col 4, lines 59-61). 
	As Wegmann, Benz, and Smith all relate to methods of purifying metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electron beam for heating the metal as taught by Smith into the method of metal distillation and powder formation disclosed by the combination of Wegmann and Benz, thereby supplying heat at the required rates for rapid vaporization on a highly economic basis (Smith, col 4, lines 59-61). 

As to claim 10, it is not clear what is meant by “at least one of a Nickel-based, Titanium-based, or Cobalt-based superalloy”, see 112(b) rejection above. For the purposes of applying prior art, the limitation will be interpreted as requiring at least one of a nickel-based alloy, a titanium-based alloy, or a cobalt-based superalloy. However, Wegmann does not disclose one of these alloys.
	Smith relates to the production of relatively pure metals and metal alloys (Smith, col 1, lines 9-12) and the method in Smith comprises vaporization of a metal or metal alloy to be produced in pure form from a carrier metal and impurities normally associated therewith (Smith, col 2, lines 4-7). Smith teaches that the present invention to provides an economical method for the production of metals and metal alloys of high purity from low cost raw materials (Smith, col 1, lines 50-53).
	Further, Benz teaches that these process can be used with nickel-and cobalt-based superalloys, and titanium-based alloys (Benz, col 9, lines 40-46). 
	As Wegmann, Benz, and Smith all relate to methods of purifying metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute other metals into the distillation process as taught by Smith such as nickel-and cobalt-based superalloys, and titanium-based alloys as taught by Benz into the method of metal distillation and powder formation disclosed by Wegmann, thereby combining prior art elements according to known methods to yield predictable results as the prior art includes each element claimed with the only difference being the combination of the elements in a single reference, Smith shows that it is known to perform distillation on metals in general and Benz shows that these sorts of refining and atomization methods are performed on metals such as nickel-and cobalt-based superalloys, and titanium-based alloys and these different metals would perform the same function as the metals disclosed in Wegmann (namely it is just a raw material that would be melted and purified by being separated from inclusions and impurities), and a person of ordinary skill would have recognized that the results were predictable as Smith shows that distillation can be performed on different metals, see MPEP § 2143(I)(A). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128765 A1 (as cited on IDS mailed 3/15/22) of Wegmann and US 5310165 A (as cited on IDS mailed 3/15/22) of Benz as applied to claim 1 above, and further in view of DE-691161-C of Berghaus.
As to claim 6, the combination of Wegmann and Benz disclose the distillation and atomization method of claim 1, see claim 1 rejection above, but do not disclose directing the metal vapor towards a condenser by a magnetic field. 
Berghaus relates to a process for precipitating metals from metal vapours (Berghaus, paragraph [0001]). Berghaus teaches applying a magnetic field though which a metal vapor is passed (Berghaus, paragraph [0001]; see also only figure where the vapor 5 is directed by the magnetic field created by coil 10 toward the anode condenser 6). Berghaus teaches that by using a magnetic field, the metal vapor is concentrated (Berghaus, paragraph [0001]; see also only figure). 
As Wegmann, Benz, and Berghaus all relate to methods of purifying metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a magnetic field to move the metal vapor toward a condenser as taught by Berghaus into the method of metal distillation and powder formation disclosed by the combination of Wegmann and Benz, thereby concentrating the metal vapor (Berghaus, paragraph [0001]; see also only figure) and thereby increasing the efficiency of the process as the vapor is directed at the condenser.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128765 A1 (as cited on IDS mailed 3/15/22) of Wegmann and US 5310165 A (as cited on IDS mailed 3/15/22) of Benz as applied to claim 1 above, and further in view of WO-0136133-A1 of Hu.
	As to claim 9, the combination of Wegmann and Benz disclose the distillation and atomization method of claim 1, see claim 1 rejection above, but do not disclose heating the precursor material by directing a laser beam onto the precursor material. 
	Hu relates to methods of preparing superfine powder by thermal evaporation (Hu, pg. 1 of translation, lines 15-16). Hu teaches introducing a laser to the surface of the material to aid in heating the metal to be evaporated (Hu pg. 2 of translation, lines 25-28). Hu teaches that while at room temperature, the energy absorption rate is very small (3.5% for Fe) but increases to as high as 90% near the boiling point (Hu, pg. 2 of translation, lines 14-17). Hu teaches that the use of the laser at temperature accelerates the melting and vaporization, evaporation of evaporated vapor to form superfine powder (Hu, pg. 2 of translation, lines 28-30). 
	As Wegmann, Benz, and Hu all relate to methods of changing the phase of metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a laser beam for heating the metal as taught by Hu into the method of metal distillation and powder formation disclosed by the combination of Wegmann and Benz, thereby accelerating the melting and vaporization of the metal (Hu, pg. 2 of translation, lines 28-30). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733